Judge CLARK
dissenting.
The plaintiff’s evidence tended to show, first, that the metal strip on the front edge of each step was worn and slick, and, second, pots of flowers were placed on each step beside the handrail which made it difficult, if not impossible, to use the handrail in descending the stairway. These conditions were known, or reasonably should have been known, to the defendant. Plaintiff slipped on a step, tried but was unable to grasp the handrail for support, and fell. In my opinion there was sufficient evidence of negligence and proximate cause to overcome the motion for directed verdict.
*17The majority cites Garner v. Atlantic Greyhound Corp., 250 N.C. 151, 108 S.E. 2d 461 (1959), in support of the proposition that a storeowner is not generally required to provide handrails on stairways. We note this case involved not a stairway but a 6-inch perpendicular stepdown to the sidewalk at the front of the store. Clearly, Garner is distinguishable. And we find that the other cases relied on by the majority are factually distinguishable.
I vote to reverse and remand for a new trial.